
	
		II
		112th CONGRESS
		1st Session
		S. 737
		IN THE SENATE OF THE UNITED STATES
		
			April 6 (legislative
			 day, April 5), 2011
			Mr. Moran (for himself
			 and Mr. Crapo) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To replace the Director of the Bureau of Consumer
		  Financial Protection with a 5-person Commission, to bring the Bureau into the
		  regular appropriations process, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Consumer Financial
			 Protection Regulations Act of 2011.
		2.Establishment of
			 the CommissionSection 1011 of
			 the Consumer Financial Protection Act of 2010 (12 U.S.C. 5491) is
			 amended—
			(1)by striking
			 subsections (b), (c), and (d);
			(2)by redesignating
			 subsection (e) as subsection (j); and
			(3)by inserting after
			 subsection (a) the following new subsections:
				
					(b)Establishment of
				the Commission
						(1)In
				generalThere is hereby
				established a commission (hereafter in this title referred to as the
				Commission) that shall serve as the head of the Bureau.
						(2)Authority to
				prescribe regulationsThe Commission may prescribe such
				regulations and issue such orders in accordance with this title as the
				Commission may determine to be necessary for carrying out this title and all
				other laws within the jurisdiction of the Commission, and shall exercise any
				authorities granted under this title and all other laws within the jurisdiction
				of the Commission.
						(c)Composition of
				the Commission
						(1)In
				generalThe Commission shall be composed of 5 members, who shall
				be appointed by the President, by and with the advice and consent of the
				Senate, from among individuals who—
							(A)are citizens of
				the United States; and
							(B)have strong
				competencies and experiences related to consumer financial protection.
							(2)StaggeringThe
				members of the Commission shall serve staggered terms, which initially shall be
				established by the President for terms of 1, 2, 4, and 5 years,
				respectively.
						(3)Terms
							(A)In
				generalEach member of the
				Commission, including the Chair, shall serve for a term of 5 years.
							(B)Removal for
				causeThe President may remove any member of the Commission only
				for inefficiency, neglect of duty, or malfeasance in office.
							(C)VacanciesAny
				member of the Commission appointed to fill a vacancy occurring before the
				expiration of the term to which the predecessor of that member was appointed
				(including the Chair) shall be appointed only for the remainder of the
				term.
							(D)Continuation of
				serviceEach member of the Commission may continue to serve after
				the expiration of the term of office to which that member was appointed until a
				successor has been appointed by the President and confirmed by the Senate,
				except that a member may not continue to serve more than 1 year after the date
				on which the term of that member would otherwise expire.
							(E)Other employment
				prohibitedNo member of the Commission shall engage in any other
				business, vocation, or employment during the term of service of that member on
				the Commission.
							(d)AffiliationWith
				respect to members appointed pursuant to subsection (c), not more than 3 shall
				be members of any one political party.
					(e)Chair of the
				Commission
						(1)AppointmentThe Chair of the Commission shall be
				appointed by the President from among the members of the Commission.
						(2)AuthorityThe Chair shall be the principal executive
				officer of the Bureau, and shall exercise all of the executive and
				administrative functions of the Bureau, including with respect to—
							(A)the appointment and supervision of
				personnel employed under the Bureau (other than personnel employed regularly
				and full time in the immediate offices of members of the Commission other than
				the Chair);
							(B)the distribution of business among
				personnel appointed and supervised by the Chair and among administrative units
				of the Bureau; and
							(C)the use and
				expenditure of funds.
							(3)LimitationIn
				carrying out any of the functions of the Chair under this subsection, the Chair
				shall be governed by general policies of the Commission and by such regulatory
				decisions, findings, and determinations as the Commission may by law be
				authorized to make.
						(4)Requests or
				estimates related to appropriationsRequests or estimates for
				regular, supplemental, or deficiency appropriations on behalf of the Commission
				may not be submitted by the Chair without the prior approval of the
				Commission.
						(f)No impairment by
				reason of vacanciesNo
				vacancy in the membership of the Commission shall impair the right of the
				remaining members of the Commission to exercise all the powers of the
				Commission. Three members of the Commission shall constitute a quorum for the
				transaction of business, except that if there are only 3 members serving on the
				Commission because of vacancies in the membership of the Commission, 2 members
				of the Commission shall constitute a quorum for the transaction of business. If
				there are only 2 members serving on the Commission because of vacancies in the
				membership of the Commission, 2 members shall constitute a quorum for the
				6-month period beginning on the date of the vacancy which caused the number of
				Commission members to decline to 2.
					(g)SealThe
				Commission shall have an official seal.
					(h)Compensation
						(1)ChairThe
				Chair shall receive compensation at the rate prescribed for level I of the
				Executive Schedule under section 5313 of title 5, United States Code.
						(2)Other members of
				the CommissionThe 4 members of the Commission other than the
				Chair shall each receive compensation at the rate prescribed for level II of
				the Executive Schedule under section 5314 of title 5, United States
				Code.
						(i)Initial quorum
				establishedDuring any time period prior to the date of
				confirmation of at least 2 members of the Commission, one member of the
				Commission shall constitute a quorum for the transaction of business. Following
				the confirmation of at least 2 additional commissioners, the quorum
				requirements of subsection (f) shall
				apply.
					.
			3.Bringing the
			 Bureau into the regular appropriations processSection 1017 of the Consumer Financial
			 Protection Act of 2010 (12 U.S.C. 5497) is amended—
			(1)in subsection
			 (a)—
				(A)by amending the
			 heading of such subsection to read as follows: Budget, financial management, and
			 audit.—;
				(B)by striking
			 paragraphs (1), (2), and (3);
				(C)by redesignating
			 paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and
				(D)by striking
			 subparagraphs (E) and (F) of paragraph (1), as so redesignated;
				(2)by striking
			 subsections (b), (c), and (d);
			(3)by redesignating
			 subsection (e) as subsection (b); and
			(4)in subsection (b),
			 as so redesignated—
				(A)by striking
			 paragraphs (1), (2), and (3) and inserting the following:
					
						(1)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Bureau, to carry out this title—
							(A)not more than $143,000,000 for fiscal year
				2011; and
							(B)not more than $329,000,000 for fiscal year
				2012.
							;
				and
				(B)by redesignating
			 paragraph (4) as paragraph (2).
				4.Conforming
			 amendments
			(a)Consumer
			 Financial Protection Act of 2010
				(1)In
			 generalExcept as provided under paragraph (1), the Consumer
			 Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is amended—
					(A)by striking
			 Director of the each place such term appears, other than where
			 such term is used to refer to a Director other than the Director of the Bureau
			 of Consumer Financial Protection;
					(B)by striking Director each
			 place such term appears, other than where such term is used to refer to a
			 Director other than the Director of the Bureau of Consumer Financial
			 Protection, and inserting Bureau; and
					(C)in section 1002,
			 by striking paragraph (10) and inserting the following:
						
							(10)[Reserved].
							.
					(2)ExceptionsThe Consumer Financial Protection Act of
			 2010 (12 U.S.C. 5481 et seq.) is amended—
					(A)in section
			 1012(c)(4) (12 U.S.C. 5492(c)(4)), by striking Director each
			 place such term appears and inserting Commission of the
			 Bureau;
					(B)in section
			 1013(c)(3) (12 U.S.C. 5493(c)(3))—
						(i)by
			 striking Assistant Director of the Bureau for and inserting
			 Head of the Office of; and
						(ii)in
			 subparagraph (B), by striking Assistant Director and inserting
			 Head of the Office;
						(C)in section
			 1013(g)(2) (12 U.S.C. 5493(g)(2))—
						(i)in
			 the paragraph heading, by striking Assistant director and inserting
			 Head of the
			 Office; and
						(ii)by
			 striking an assistant director and inserting a Head of
			 the Office of Financial Protection for Older Americans;
						(D)in section 1016(a)
			 (12 U.S.C. 5496(a)), by striking Director of the Bureau and
			 inserting Chair of the Commission; and
					(E)in section 1066(a)
			 (12 U.S.C. 5586(a)), by striking Director of the Bureau is and
			 inserting first member of the Commission is.
					(b)Dodd-Frank Wall
			 Street Reform and Consumer Protection ActThe Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (Public Law 111–203) is amended—
				(1)in section
			 111(b)(1)(D) (12 U.S.C. 5321), by striking Director and
			 inserting Chair of the Commission; and
				(2)in section 1447
			 (12 U.S.C. 1701p–2), by striking Director of the Bureau each
			 place such term appears and inserting Bureau.
				(c)Electronic Fund
			 Transfer ActSection
			 920(a)(4)(C) of the Electronic Fund Transfer Act (15 U.S.C. 1693o–2(a)(4)(C)),
			 as added by section 1075(a)(2) of the Consumer Financial Protection Act of
			 2010, is amended by striking Director of the Bureau of Consumer
			 Financial Protection and inserting Bureau of Consumer Financial
			 Protection.
			(d)Expedited Funds
			 Availability ActThe
			 Expedited Funds Availability Act (12 U.S.C. 4001 et seq.), as amended by
			 section 1086 of the Consumer Financial Protection Act of 2010, is amended by
			 striking Director of the Bureau each place such term appears and
			 inserting Bureau.
			(e)Federal Deposit
			 Insurance ActSection 2 of
			 the Federal Deposit Insurance Act (12 U.S.C. 1812), as amended by section
			 336(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act, is
			 amended by striking Director of the Consumer Financial Protection
			 Bureau each place such term appears and inserting Chair of the
			 Commission of the Bureau of Consumer Financial Protection.
			(f)Federal
			 Financial Institutions Examination Council Act of 1978Section 1004(a)(4) of the Federal Financial
			 Institutions Examination Council Act of 1978 (12 U.S.C. 3303(a)(4)), as amended
			 by section 1091 of the Consumer Financial Protection Act of 2010, is amended by
			 striking Director of the Consumer Financial Protection Bureau
			 and inserting Chair of the Commission of the Bureau of Consumer
			 Financial Protection.
			(g)Financial
			 Literacy and Education Improvement ActSection 513 of the Financial Literacy and
			 Education Improvement Act (20 U.S.C. 9702), as amended by section 1013(d) of
			 the Consumer Financial Protection Act of 2010, is amended by striking
			 Director each place such term appears and inserting Chair
			 of the Commission.
			(h)Home Mortgage
			 Disclosure Act of 1975Section 307 of the Home Mortgage Disclosure
			 Act of 1975 (12 U.S.C. 2806), as amended by section 1094(6) of the Consumer
			 Financial Protection Act of 2010, is amended by striking Director of the
			 Bureau of Consumer Financial Protection each place such term appears
			 and inserting Bureau of Consumer Financial Protection.
			(i)Interstate Land
			 Sales Full Disclosure ActThe
			 Interstate Land Sales Full Disclosure Act (15 U.S.C. 1701 et seq.), as amended
			 by section 1098A of the Consumer Financial Protection Act of 2010, is
			 amended—
				(1)in section 1402,
			 by striking paragraph (1) and inserting the following:
					
						(1)Chair means the Chair of the
				Commission of the Bureau of Consumer Financial
				Protection;
						;
				and
				(2)in section
			 1416(a), by striking Director of the Bureau of Consumer Financial
			 Protection and inserting Chair.
				(j)Real Estate
			 Settlement Procedures Act of 1974Section 5 of the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2604), as amended by section 1450 of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act, is amended—
				(1)by striking
			 The Director of the Bureau of Consumer Financial Protection (hereafter
			 in this section referred to as the Director) and
			 inserting The Bureau of Consumer Financial Protection;
			 and
				(2)by striking
			 Director each place such term appears and inserting
			 Bureau.
				(k)S.A.F.E.
			 Mortgage Licensing Act of 2008The S.A.F.E. Mortgage Licensing Act of 2008
			 (12 U.S.C. 5101), as amended by section 1100 of the Consumer Financial
			 Protection Act of 2010, is amended—
				(1)by striking
			 Director each place such term appears, other than where such
			 term is used in the context of the Director of the Office of Thrift
			 Supervision, and inserting Bureau; and
				(2)in section 1503,
			 by striking paragraph (10).
				(l)Title 44, United
			 States CodeSection 3513(c)
			 of title 44, United States Code, as amended by section 1100D(b) of the Consumer
			 Financial Protection Act of 2010, is amended by striking Director of the
			 Bureau and inserting Bureau.
			
